DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority to foreign patent application TW109209023, filed in Taiwan on 07/15/2020.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/13/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 4 and 8 are objected to because of the following informalities:  
Claim 4, line 7, “the bearing members” should read --the cushion bearing members--
Claim 8, line 3, “the second portion” should read --the second end portion--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8, 14, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the limitation “narrowed in pipe diameter” in line 13 renders the claim indefinite, as it is unclear what structure the first and second end portions are narrowed in pipe diameter relative to. Claims 2-5 are similarly rejected by virtue of dependency on claim 1.
	Regarding claim 3, the limitation “two base bearing members” in line 4 renders the claim indefinite, as it is unclear whether the recited two base bearing members include the previously recited “at least one base bearing member” of claim 2.
	Regarding claim 4, the limitation “two cushion bearing members” in line 3 renders the claim indefinite, as it is unclear whether the recited two cushion bearing members include the previously recited “at least one cushion bearing member” of claim 2. 
	Regarding claim 8, the limitation “narrowed in pipe diameter” in lines 3-4 renders the claim indefinite, as it is unclear what structure the first and second end portions are narrowed in pipe diameter relative to.
	Regarding claim 14, the limitation “two base bearing members” in line 3 renders the claim indefinite, as it is unclear whether the recited two base bearing members include the previously recited “at least one base bearing member” of claim 10.
	Regarding claim 17, the limitation “two cushion bearing members” in line 3 renders the claim indefinite, as it is unclear whether the recited two cushion bearing members include the previously recited “at least one cushion bearing member” of claim 15,

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6-9, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (US Patent No. 9,675,841).
Regarding independent claim 1, Wu discloses an eccentric column structure of a waist twisting exercise machine comprising:
a base (11);
a cushion (soft seat 14); and
an eccentric column (12, 121, 123) assembled between the base and the cushion,
wherein:
	the eccentric column is integrally formed with a first straight bar portion, a second straight bar portion, and a bending portion, wherein the first straight bar portion and the second straight bar portion are connected through the bending portion but are not located on a common axis (see annotated Fig. 4);
	the first straight bar portion includes a first end portion (first connecting rod 121) and the second straight bar portion includes a second end portion (second connecting rod 123), wherein each of the first end portion and the second end portion are in a spaced apart relationship from the bending portion (see Fig. 4), narrowed in pipe diameter (see tapering of first and second connecting rods 121, 123 forming narrowed pipe diameter), and provided respectively with a first assembling section of the first end portion and a second assembling section of the second end portion (respective portion of first and second connecting rods 121, 123 that engage with rings 124),
	the eccentric column is connected to the base and the cushion by the first assembling section and the second assembling section (see Figs. 3-4), and
	the cushion is configured to eccentrically rotate about the base, through the eccentric column (see rotational arrows in Fig. 4; Col. 4 lines 20-34, “During the exercise, the user's legs can both be supported by the ground, so the user's lower body and waist can effectively drive the supporting board (13) to rotate (see FIGS. 6 and 7). When it is rotated, the curved connector (122) of the eccentric unit (12) can be more in a circulated manner according to the base (11) as an origin. The connection between the curved connector (122) and the supporting board (13) is through the second connecting rod (123), and the supporting board (13) is configured to rotate by itself on the curved connector (122) (see FIGS. 4, 17 and 18) to effectively reduce the shear force when the supporting board (13) rotates. Furthermore, with the rotation of the supporting board (13) on the second connecting rod (123), the supporting board (13) can always rotate toward one direction”).

    PNG
    media_image1.png
    683
    746
    media_image1.png
    Greyscale

	Regarding claim 5, Wu further discloses wherein the cushion (14) is configured to rotate with respect to the eccentric column (via connection of second connecting rod 123 with rings 124; Col. 4 lines 20-34).
Regarding independent claim 6, Wu discloses an eccentric column structure of a waist twisting exercise machine comprising:
a base (11);
a cushion (soft seat 14); and
an eccentric column (12, 121, 123) assembled between the base and the cushion,
wherein:
	the eccentric column is integrally formed with a first straight bar portion, a second straight bar portion, and a bending portion, wherein the first straight bar portion and the second straight bar portion are connected through the bending portion but are not located on a common axis (see annotated Fig. 4 above).
Regarding claim 7, Wu further discloses wherein:
the first straight bar portion includes a first end portion (first connecting rod 121) and the second straight bar portion includes a second end portion (second connecting rod 123), 
each of the first end portion and the second end portion are in a spaced apart relationship from the bending portion (see Fig. 4), and provided respectively with a first assembling section of the first end portion and a second assembling section of the second end portion (respective portion of first and second connecting rods 121, 123 that engage with bearings 124), and
the eccentric column is connected to the base and the cushion by the first assembling section and the second assembling section (see Figs. 3-4).
Regarding claim 8, Wu further discloses wherein the each of the first end portion and second end portion are narrowed in pipe diameter (see tapering of first and second connecting rods 121, 123 forming narrowed pipe diameter).
	Regarding claim 9, Wu further discloses wherein the cushion (14) is configured to eccentrically rotate above the base (11), through the eccentric column (see rotational arrows in Fig. 4; Col. 4 lines 20-34, “During the exercise, the user's legs can both be supported by the ground, so the user's lower body and waist can effectively drive the supporting board (13) to rotate (see FIGS. 6 and 7). When it is rotated, the curved connector (122) of the eccentric unit (12) can be more in a circulated manner according to the base (11) as an origin. The connection between the curved connector (122) and the supporting board (13) is through the second connecting rod (123), and the supporting board (13) is configured to rotate by itself on the curved connector (122) (see FIGS. 4, 17 and 18) to effectively reduce the shear force when the supporting board (13) rotates. Furthermore, with the rotation of the supporting board (13) on the second connecting rod (123), the supporting board (13) can always rotate toward one direction”).
Regarding claim 19, Wu further discloses wherein the cushion (14) is configured to rotate with respect to the eccentric column (via connection of second connecting rod 123 with rings 124; Col. 4 lines 20-34).
Regarding independent claim 20, Wu discloses an eccentric column structure of a waist twisting exercise machine comprising:
a base (11);
a cushion (soft seat 14); and
an eccentric column (12, 121, 123) assembled between the base and the cushion,
wherein:
		the eccentric column is integrally formed with a first straight bar portion at a first end, a second straight bar portion at a second end, and a bending portion, wherein the first straight bar portion and the second straight bar portion are connected through the bending portion but are not located on a common axis (see annotated Fig. 4 above),
		the eccentric column is pivotally connected to the base at the first end (via connection of first connecting rod 121 with rings 124) and pivotally connected to the cushion at the second end (via connection of second connecting rod 123 with rings 124), wherein
		the cushion is configured to eccentrically rotate above the base, through the eccentric column, and the cushion is configured to independently rotate relative to the eccentric column (see rotational arrows in Fig. 4; Col. 4 lines 20-34, “During the exercise, the user's legs can both be supported by the ground, so the user's lower body and waist can effectively drive the supporting board (13) to rotate (see FIGS. 6 and 7). When it is rotated, the curved connector (122) of the eccentric unit (12) can be more in a circulated manner according to the base (11) as an origin. The connection between the curved connector (122) and the supporting board (13) is through the second connecting rod (123), and the supporting board (13) is configured to rotate by itself on the curved connector (122) (see FIGS. 4, 17 and 18) to effectively reduce the shear force when the supporting board (13) rotates. Furthermore, with the rotation of the supporting board (13) on the second connecting rod (123), the supporting board (13) can always rotate toward one direction”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10, 13-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US Patent No. 9,675,841, hereinafter referred to as Wu ‘841) and further in view of Wu (US Patent No. 9,707,449, hereinafter referred to as Wu ‘449).
Regarding claim 10, Wu ‘841 further teaches wherein the base (11) is provided with a combination hole for accepting the first end portion (opening in base 11 for receiving first connecting rod 121), and at least one ring (two rings 124) is disposed inside the combination hole (see Fig. 4), but does not teach at least one base bearing member is disposed inside the combination hole.
Wu ‘449 teaches an analogous combination hole (first axle hole 12) provided in a base (10) of a waist twisting exercise machine for accepting an end (first connecting portion 241) of a first axle rod (24), and at least one base bearing member disposed inside the combination hole (two bearings 40; Col. 4 lines 42-47, “Each of the first axle hole (12) of the base (10) and the second axle hole (32) of the seat (30) respectively has two bearings (40) which are configured to allow the first connecting portion (241) and the second connecting portion (251) to rotate about the first axle hole (12) and the second axle hole (32) respectively”).

    PNG
    media_image2.png
    738
    478
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the at least one ring inside the combination hole of Wu ‘841 to be at least one base bearing member, as is similarly taught by Wu ‘449, for the purpose of providing the same predictable results of allowing the first end portion to rotate relative to the base (We ‘449 Col. 4 lines 42-47).
Regarding claim 13, Wu ‘841 as modified further teaches wherein the combination hole of the base is located at the center of the base (see Wu ‘841 Fig. 3).
Regarding claim 14, Wu ‘841 as modified further teaches wherein two base bearing members are disposed inside the combination hole (two rings 124 of Wu ‘841 as modified by Wu ‘449 to be two base bearing members, see rejection to claim 10 above).
Regarding claim 15, Wu ‘841 further teaches wherein the bottom of the cushion (14) is provided with a binding hole for accepting the second end portion (opening in bottom of soft seat 14 and supporting board 13 for receiving second connecting rod 123), and at least one ring (two rings 124) is disposed inside the binding hole (see Fig. 4), but does not teach at least one cushion bearing member is disposed inside the combination hole.
Wu ‘449 teaches an analogous binding hole (second axle hole 32) provided in a bottom of a cushion (seat 30) of a waist twisting exercise machine for accepting an end (second connecting portion 251) of a second axle rod (25), and at least one cushion bearing member disposed inside the binding hole (two bearings 40; Col. 4 lines 42-47).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the at least one ring inside the binding hole of Wu ‘841 to be at least one cushion bearing member, as is similarly taught by Wu ‘449, for the purpose of providing the same predictable results of allowing the first end portion to rotate relative to the base (We ‘449 Col. 4 lines 42-47).
Regarding claim 17, Wu ‘841 as modified further teaches wherein two cushion bearing members are disposed inside the binding hole of the cushion (two rings 124 of Wu ‘841 as modified by Wu ‘449 to be two cushion bearing members, see rejection to claim 15 above).

Claims 2-4, 11-12, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US Patent No. 9,675,841, hereinafter referred to as Wu ‘841), further in view of Wu (US Patent No. 9,707,449, hereinafter referred to as Wu ‘449), and further in view of Hamilton (US Patent No. 2,687,166).
Regarding claim 2, Wu ‘841 further teaches wherein the base (11) is provided with a combination hole for accepting the first end portion (opening in base 11 for receiving first connecting rod 121), at least one ring (two rings 124) is disposed inside the combination hole (see Fig. 4), the bottom of the cushion (14) is provided with a binding hole for accepting the second end portion (opening in bottom of soft seat 14 and supporting board 13 for receiving second connecting rod 123), and at least one ring (two rings 124) is disposed inside the binding hole (see Fig. 4), but does not teach at least one base bearing member is disposed inside the combination hole, the base is fixedly provided with a first protecting cover facing the combination hole, the first protecting cover is provided with a shaft passing hole, at least one cushion bearing member is disposed inside the binding hole, the cushion is fixedly provided with a second protecting cover facing the binding hole, and the second protecting cover is provided with a shaft passing hole.
Wu ‘449 teaches an analogous combination hole (first axle hole 12) provided in a base (10) of a waist twisting exercise machine for accepting an end (first connecting portion 241) of a first axle rod (24), and at least one base bearing member disposed inside the combination hole (two bearings 40; Col. 4 lines 42-47, “Each of the first axle hole (12) of the base (10) and the second axle hole (32) of the seat (30) respectively has two bearings (40) which are configured to allow the first connecting portion (241) and the second connecting portion (251) to rotate about the first axle hole (12) and the second axle hole (32) respectively”), an analogous binding hole (second axle hole 32) provided in a bottom of a cushion (seat 30) of the waist twisting exercise machine for accepting an end (second connecting portion 251) of a second axle rod (25), and at least one cushion bearing member disposed inside the binding hole (two bearings 40; Col. 4 lines 42-47).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the at least one ring inside each of the combination hole and the binding hole of Wu ‘841 to be at least one base bearing member and at least one cushion bearing member, respectively, as is similarly taught by Wu ‘449, for the purpose of providing the same predictable results of allowing the first end portion to rotate relative to the base (We ‘449 Col. 4 lines 42-47).

Wu ‘841 as modified by Wu ‘449 does not teach the base is fixedly provided with a first protecting cover facing the combination hole, the first protecting cover is provided with a shaft passing hole, the cushion is fixedly provided with a second protecting cover facing the binding hole, and the second protecting cover is provided with a shaft passing hole.
Hamilton teaches an opening for receiving an end portion of a column (rod 11) and having at least one bearing disposed therein (bearing washer 39), and further teaches a protecting cover (bracket 32) facing the hole and provided with a shaft passing hole (annular bearing flange 40) for the end portion of the column to pass through (see Fig. 2).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify each of the combination hole and the binding hole of Wu ‘841 to each include a protecting cover provided with a shaft passing hole positioned external to the respective hole, as is similarly taught by Hamilton, for the purpose of providing increased support to the bearing connection of the respective end portions of the eccentric column with the combination hole and the binding hole (Hamilton Col. 2 lines 49-52, “To provide a more effective bearing and support on the rod 11, the upper and lower bracket members may be formed with annular bearing flanges 40”). With this modification, the base and the cushion of Wu ‘841 will be fixedly provided with the respective protecting covers/brackets external to the opening of the combination hole and the binding hole.
Regarding claim 3, Wu ‘841 as modified by Wu ‘449 and Hamilton further teaches wherein the combination hole of the base is located near a center of the base (see Wu ‘841 Fig. 3), two base bearing members are disposed inside the combination hole (two rings 124 of Wu ‘841 as modified by Wu ‘449 to be two base bearing members, see rejection to claim 2 above), the first straight bar portion passes through the shaft passing hole of the first protecting cover (as modified by Hamilton, the first end portion/first connecting rod 121 of the first straight bar portion will pass through the shaft passing hole/annular bearing flange 40 of the protecting cover/bracket 32), and the first assembling section is positioned and connected to the base bearing members inside the combination hole (see Wu ‘841 Fig. 4, portion of first connecting rod 121 that engages with rings 124, modified by Wu ‘449 to be bearing members), and the base bearing members and the first assembling section are protected by the first protecting cover (bracket 32 as modified by Hamilton, see rejection to claim 2 above).
Regarding claim 4, Wu ‘841 as modified by Wu ‘449 and Hamilton further teaches wherein two cushion bearing members are disposed inside the binding hole of the cushion (two rings 124 of Wu ‘841 as modified by Wu ‘449 to be two cushion bearing members, see rejection to claim 2 above), the second straight bar portion passes through the shaft passing hole of the second protecting cover (as modified by Hamilton, the second end portion/second connecting rod 123 of the first straight bar portion will pass through the shaft passing hole/annular bearing flange 40 of the protecting cover/bracket 32), and the second assembling section is positioned and connected to the cushion bearing members inside the binding hole (see Wu ‘841 Fig. 4, portion of second connecting rod 123 that engages with rings 124, modified by Wu ‘449 to be bearing members), and the cushion bearing members and the second assembling section are protected by the second protecting cover (bracket 32 as modified by Hamilton, see rejection to claim 2 above).
Regarding claim 11, Wu ‘841 as modified by Wu ‘449 does not teach wherein the base is fixedly provided with a first protecting cover facing the combination hole, and the first protecting cover is provided with a shaft passing hole.
Hamilton teaches an opening for receiving an end portion of a column (rod 11) and having at least one bearing disposed therein (bearing washer 39), and further teaches a protecting cover (bracket 32) facing the hole and provided with a shaft passing hole (annular bearing flange 40) for the end portion of the column to pass through (see Fig. 2).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the combination hole of Wu ‘841 to include a protecting cover provided with a shaft passing hole positioned external to the combination hole, as is similarly taught by Hamilton, for the purpose of providing increased support to the bearing connection of the first end portion of the eccentric column with the combination hole (Hamilton Col. 2 lines 49-52, “To provide a more effective bearing and support on the rod 11, the upper and lower bracket members may be formed with annular bearing flanges 40”). With this modification, the base of Wu ‘841 will be fixedly provided with the protecting cover/bracket external to the opening of the combination hole.
Regarding claim 12, Wu ‘841 as modified by Wu ‘449 and Hamilton further teaches wherein the first straight bar portion passes through the shaft passing hole of the first protecting cover (as modified by Hamilton, the first end portion/first connecting rod 121 of the first straight bar portion will pass through the shaft passing hole/annular bearing flange 40 of the protecting cover/bracket 32), and the first assembling section is positioned and connected to the at least one base bearing member inside the combination hole (see Wu ‘841 Fig. 4, portion of first connecting rod 121 that engages with rings 124, modified by Wu ‘449 to be bearing members), and the at least one base bearing member and the first assembling section are protected by the first protecting cover (bracket 32 as modified by Hamilton, see rejection to claim 11 above).
Regarding claim 16, Wu ‘841 as modified by Wu ‘449 does not teach wherein the cushion is fixedly provided with a second protecting cover facing the binding hole, and the second protecting cover is provided with a shaft passing hole.
Hamilton teaches an opening for receiving an end portion of a column (rod 11) and having at least one bearing disposed therein (bearing washer 39), and further teaches a protecting cover (bracket 32) facing the hole and provided with a shaft passing hole (annular bearing flange 40) for the end portion of the column to pass through (see Fig. 2).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the binding hole of Wu ‘841 to include a protecting cover provided with a shaft passing hole positioned external to the binding hole, as is similarly taught by Hamilton, for the purpose of providing increased support to the bearing connection of the second end portion of the eccentric column with the binding hole (Hamilton Col. 2 lines 49-52, “To provide a more effective bearing and support on the rod 11, the upper and lower bracket members may be formed with annular bearing flanges 40”). With this modification, the cushion of Wu ‘841 will be fixedly provided with the protecting cover/bracket external to the opening of the binding hole.
Regarding claim 18, Wu ‘841 as modified by Wu ‘449 and Hamilton further teaches wherein the second straight bar portion passes through the shaft passing hole of the second protecting cover (as modified by Hamilton, the second end portion/second connecting rod 123 of the first straight bar portion will pass through the shaft passing hole/annular bearing flange 40 of the protecting cover/bracket 32), and the second assembling section is positioned and connected to the at least one cushion bearing member inside the binding hole (see Wu ‘841 Fig. 4, portion of second connecting rod 123 that engages with rings 124, modified by Wu ‘449 to be bearing members), and the at least one cushion bearing member and the second assembling section are protected by the second protecting cover (bracket 32 as modified by Hamilton, see rejection to claim 16 above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shultz (US Patent No. 7,775,944) teaches an eccentric column structure of a waist twisting exercise machine comprising an eccentric column (120) connected between a base  (12, 42) and a cushion (110, 112, 114, 70), wherein the column is secured to the base and the cushion via two respective bearings (60, 84, 66, 86) positioned inside respective holes of the base and the cushion (Fig. 6), and a collar (130) is provided on the column to secure the column to the base and the cushion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN FISK whose telephone number is (571)272-1042. The examiner can normally be reached 8AM-4PM M-F (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHLEEN M FISK/Examiner, Art Unit 3784                   

/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784